Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because he had received a reasonable assurance of continued employment.
Claimant worked as a substitute teacher for the Rochester City School District during the 2003-2004 academic year. He worked in excess of 90 days and earned approximately $12,000. Prior to the start of the 2004-2005 academic year, he received a letter from the District assuring him that he would continue to be employed as a substitute teacher during that year and could expect to earn no less than 90% of his earnings the previous year. Claimant, however, believed that he would not be called as much during the 2004-2005 academic year due to budgetary constraints and an incentive to permanent teachers not to use sick leave. As a result, he filed a claim for unemployment insurance benefits. The Unemployment Insurance Appeal Board found him ineligible to receive benefits because the District had provided him with a reasonable assurance of continued employment in accordance with Labor Law § 590 (10). Claimant appeals.
*578We affirm. “Whether a claimant received a reasonable assurance of employment is a factual issue for the Board to resolve and such determination, if supported by substantial evidence, will not be disturbed” (Matter of Makis [Tompkins-Seneca-Tioga Bd. of Coop. Educ. Servs.—Commissioner of Labor], 251 AD2d 928, 929 [1998] [citation omitted]; see Matter of Aloia [Commissioner of Labor], 278 AD2d 650, 651 [2000]). Here, the District’s, representative testified that there was no less need for substitute teachers during the 2004-2005 academic year than there had been in prior years and that there had been no reduction in the budget. Such testimony, together with the letter sent by the District to claimant, provides substantial evidence supporting the Board’s determination (compare Matter of Murphy [Copake-Taconic Cent. School Dist.—Commissioner of Labor], 17 AD3d 762 [2005]).
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.